IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,745-01


EX PARTE ROBERT SCOTT FERSTL, II, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. FR62660-A IN THE 27TH JUDICIAL DISTRICT COURT
FROM BELL COUNTY


 Keasler, J., filed a concurring statement in which Hervey, J., joined.

CONCURRING STATEMENT
	I agree with the Court's decision to deny relief.  But I write to note that Applicant's
grounds for relief two, three, ten, fourteen, and fifteen are not cognizable on  habeas. (1)  I
would therefore deny these claims on this basis, without reaching the merits.  
DATE FILED: May 11, 2011
DO NOT PUBLISH

1.   See Ex parte Banks, 769 S.W.2d 539, 540 (Tex. Crim. App. 1989) (op. on reh'g).